DETAILED ACTION
	In Reply filed on 05/10/2022, claims 1-13 are pending. No claim is currently amended. Claim 14 is withdrawn, and no claim is newly added. Claims 1-13 are considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group I (claims 1-13) in the reply filed on 0510/2020 is acknowledged.
 
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5-8 recite the limitation “the shape of the two-dimensional printed matter” in line 4. There is insufficient antecedent basis for the underlying term in the claim.
Claims 13 and 10-12 are rejected under 35 U.S.C. 102 (b) as being dependent from claims 5-8, respectively.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Grundhofer et al. (US 20150375445 A1, hereinafter Grundhofer).
Regarding claim 1-2, Grundhofer teaches a three-dimensional object manufacturing method (¶ [0001]) comprising:
a data generating step of generating, based on three-dimensional data of a three-dimensional object (¶ [0040]-¶ [0041], ¶ [0047]),
a two-dimensional data (input image 102) for a two-dimensional printed matter in which at least a part of an image appearing on a surface of the three-dimensional object is printed on a medium (input material 104) (¶ [0040]-¶ [0041]; FIGURE 1A; of note, the disclosure of “the input image is used to create a realistic, artistic, or otherwise vary the outer appearance of the 3D formed object” is considered as the input image appears on a surface of the 3D object), and
a three-dimensional data of a three-dimensional shaped object (mold 106) (¶ [0047]: the mold 106 may be 3D printed; FIGURES 1B-1C; of note, it would be obvious to one of ordinary skill in the art that 3D printed object is printed based on a three-dimensional data such as computer-aided design (CAD) in use of a 3D printer) that includes a shaped object side engagement portion (e.g., an upper side surface of the mold 106) serving as an engagement portion that engages with a printed matter side engagement portion (e.g., a lower side surface of the input image 102) serving as an engagement portion in the two-dimensional printed matter in a positioning state (as shown in FIGURE 1C) and configures the three-dimensional object when the printed matter side engagement portion is engaged with the shaped object side engagement portion (as shown in FIGURE 1C);
a two-dimensional printed matter generating step of generating the two-dimensional printed matter (image 102 with input material 104) by a two-dimensional printer based on the two-dimensional data generated by the data generating step (¶ [0040]-¶ [0041], ¶ [0045]; FIGURE 1A);
a three-dimensional shaped object generating step of generating the three-dimensional shaped object (mold 106) by a three-dimensional printer based on the three-dimensional data generated by the data generating step (¶ [0047]: the mold 106 may be 3D printed; FIGURE 1B); and
a three-dimensional object generating step of generating the three-dimensional object (as shown in FIGURE 1C) by engaging the printed matter side engagement portion of the two-dimensional printed matter (e.g., a lower side surface of the input image 102 on input material 104) generated by the two-dimensional printed matter generating step to the shaped object side engagement portion of the three-dimensional shaped object (e.g., an upper side surface of the mold 106) generated by the three-dimensional shaped object generating step.
Claims 3, 5-7, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Grundhofer as applied to claims 1 and/or 2 above, and further in view of Dbbyers (“Polaroid Zip (Zink) Picture Frame Ornament 2017,” listed in IDS filed on 01/06/2021, hereinafter Dbbyers), as evidenced by Yeggi (A list of Dbbyers’ postings of 3D printable model files, available at https://www.yeggi.com/q/dbbyres/, hereinafter Yeggi).
Regarding claim 3, Grundhofer teaches all the claimed limitations but does not specifically teach that the shaped object side engagement portion (the upper side surface of the mold 16) is a groove extending in parallel with the plane direction, and engages with the printed matter side engagement portion (the lower side surface of the input image 102) inside the groove.
Dbbyers as evidenced by Yeggi teaches a picture frame that is printable/printed in use of a 3D printer (Dbbyers: the 1st FIGURE; Yeggi: page 1 “download the file(s) and print them on your 3D printer”, page 2; the FIGURE of “Polaroid Zip (Zink) Picture). Of note, although Dbbyers does not explicitly discloses that the frame is 3D printed, Yeggi supports that the same frame is 3D printable/printed. The picture frame has a groove extending in parallel with the plane direction and engages with the printed matter side engagement portion inside the groove (Dbbyers: the 1st FIGURE). Of note, it is obvious that the groove is designed to zip (i.e., engage) a picture to the frame. 
Grundhofer discloses that the mold 106 may be 3D printed (¶ [0047]), and a frame 110 is used to hold the edge of the thermoforming material 104 to the mold 106 during the vacuum process to help prevent the material 104 from moving relative to the mold 106 (¶ [0048]; FIGURES 1B, 1C). Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the 3D printed mold 106 of Grundhofer to include a frame structure having a groove zipping a 2D image as taught by Dbbyers in order to obtain known results or a reasonable expectation of successful results of having an integrated frame on the 3D mold, specialized for the type of the mold 106 and/or the printed image 102 on the material 104, instead of having a separate frame 110 that has to be assembled/disassemble whenever the 2D image is combined with the 3D mold. 
Regarding claims 5-7, Grundhofer teaches all the claimed limitations but does not specifically teach that the three-dimensional shaped object includes a positioning portion having a shape that corresponds to a shape of at least a part of the shape of the two-dimensional printed matter for positioning the printed matter side engagement portion with respect to the shaped object side engagement portion.
Dbbyers as evidenced by Yeggi teaches a picture frame that is printable/printed in use of a 3D printer (Dbbyers: the 1st FIGURE; Yeggi: page 1 “download the file(s) and print them on your 3D printer”, page 2; the FIGURE of “Polaroid Zip (Zink) Picture). Of note, although Dbbyers does not explicitly discloses that the frame is 3D printed, Yeggi supports that the frame is 3D printable/printed. The picture frame has a groove extending in parallel with the plane direction and engages with the printed matter side engagement portion inside the groove (Dbbyers: the 1st FIGURE). Of note, it is obvious that the groove is designed to zip (i.e., engage) a picture to the frame aligning at least one corner of the picture into a corner of the groove (i.e., a positioning portion) on the frame. 
Grundhofer discloses that the mold 106 may be 3D printed (¶ [0047]), and a frame 110 is used to hold the edge of the thermoforming material 104 to the mold 106 during the vacuum process to help prevent the material 104 from moving relative to the mold 106 (¶ [0048]; FIGURES 1B, 1C). Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the 3D printed mold 106 of Grundhofer to include a frame structure having a groove zipping a 2D image at least at the corner of the frame as shown as taught by Dbbyers in order to obtain known results or a reasonable expectation of successful results of having an integrated frame specialized for the type of the 3D mold and/or the 2D image/material, instead of having a separate frame 110 that has to be assembled/disassemble whenever the 2D image is combined with the 3D mold, and letting the 2D image on the image material 104 accurately engaged to the 3D mold. 
Regarding claims 9-11 and 13, Grundhofer teaches all the claimed limitations but does not specifically teach that the three-dimensional shaped object includes an end cover portion that covers at least a part of an end of the two-dimensional printed matter in which the printed matter side engagement portion is engaged with the shaped object side engagement portion.
Dbbyers as evidenced by Yeggi teaches a picture frame that is printable/printed in use of a 3D printer (Dbbyers: the 1st FIGURE; Yeggi: page 1 “download the file(s) and print them on your 3D printer”, page 2; the FIGURE of “Polaroid Zip (Zink) Picture). Of note, although Dbbyers does not explicitly discloses that the frame is 3D printed, Yeggi supports that the frame is 3D printable/printed. The picture frame has a groove extending in parallel with the plane direction and engages with the printed matter side engagement portion inside the groove (Dbbyers: the 1st FIGURE). Of note, it is obvious that the groove is designed to zip (i.e., engage) a picture to the frame, and the groove is covered by an end portion (i.e., a top boundary portion that covers/forms the groove) that covers at least a part of an end of the 2D image.  
Grundhofer discloses that the mold 106 may be 3D printed (¶ [0047]), and a frame 110 is used to hold the edge of the thermoforming material 104 to the mold 106 during the vacuum process to help prevent the material 104 from moving relative to the mold 106 (¶ [0048]; FIGURES 1B, 1C). Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the 3D printed mold 106 of Grundhofer to include a frame structure having a groove zipping a 2D image with an end cover portion that covers a part of an end of the 2D image as taught by Dbbyers in order to obtain known results or a reasonable expectation of successful results of having an integrated frame specialized for the type of the 3D mold and/or the 2D image on the image material, instead of having a separate frame 110 that has to be assembled/disassemble whenever the 2D image is combined with the 3D mold, and letting the 2D image/material securely engaged to the 3D mold by an end cover portion of the groove. 
 Claims 4, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Grundhofer and Dbbyers as evidenced by Yeggi, as applied to claim 3 above, and further in view of Dynamicframes (a photo frame, commercially available in public at least on 07/15/2013, https://www.dynamicframes.com/store/p/212-Lil-Davinci-85-x11-Art-Gallery.aspx). 
Regarding claim 4, modified Grundhofer teach all the claimed limitations but does not specifically teaches that the groove has a shape that lies along an entire periphery of an outline of the two-dimensional printed matter, and is formed in a shape in which the entire periphery of the outline is hidden inside the groove when the three-dimensional object is viewed from the orthogonal direction.
Dynamicframes teach a photo frame that opens from the front (page 1; the 1st, 2nd, 4th FIGURES). The frame is shaped to have a groove that lies along an entire periphery of an outline of a 2D picture, and is formed in a shape in which the entire periphery of the outline is hidden inside the groove when the three-dimensional object is viewed from the orthogonal direction (e.g., see the 1st, 2nd FIGURES). Of note, here a groove is formed in a bottom frame and between the bottom frame and a cover frame as well. 
Therefore, it would be obvious to one of ordinary skill in the art to modify the frame structure of the 3D mold of modified Grundhofer to have a groove, shaped to engage an entire periphery of a 2D image to the frame, as taught by Dynamicframes in order to obtain known results or a reasonable expectation of successful results of securely engaging a 2D image on a 3D structure. 
Regarding claim 8, modified Grundhofer teaches that the three-dimensional shaped object includes a positioning portion having a shape that corresponds to a shape of at least a part of the shape of the two-dimensional printed matter for positioning the printed matter side engagement portion with respect to the shaped object side engagement portion (see the 35 U.S.C. 103 rejections of claims 5-7, as presented above).
Regarding claim 12, modified Grundhofer teaches that the three-dimensional shaped object includes an end cover portion that covers at least a part of an end of the two-dimensional printed matter in which the printed matter side engagement portion is engaged with the shaped object side engagement portion (see the 35 U.S.C. 103 rejections of claims 9-11 and 13, as presented above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726